 In the Matter OfWARD BAKINGCOMPANYandCOMMITTEE FORINDUSTRIAL ORGANIZATION-In the Matter ofWARD BAKING COMPANYandBAKERY AND CONFEC-TIONERYWORKERS INTERNATIONAL UNION OF AMERICACasesNos. C-/92, C-493, and B-32.2.-Decided July 23, 1938Bakery Industrp-Interferenec,Restraint,and Coercion:urging, persuading,and warning employees to join one labor organization and not to join or assistanother; soliciting membership by supervisory employees an unfair labor prac-tice although such employees are members of or eligible to membership in theunion-Closed-ShopContract:with company-favored union not the free choiceof a majority of the employees;respondent ordered to cease and desist givingeffect thereto unless and until such labor organization is certified by the Boardas the exclusive bargaining representative;closed-shop contracts not set asidewhere unions signing contracts were not served with notice of hearing, didnot appear nor participate at the hearing,and did not benefit from unfair laborpractices of therespondent-Investigation,of Representatives:request for with-drawal of petition for, denied;controversy concerning representation of em-ployees: controversy concerning appropriate unit; employer'srefusal, to grantrecognition of union; substantial doubt as to majority status-UnitAppropriatefor Collective Bargaining:inside production and maintenance employees, ex-cluding supervisory employees,clerical and office workers, machinists,engineersand firemen,and all outside employees-ElectionOrdered:election not post-poned to allow time for dissipation of effects of unfair labor practices since allparties request that election be held forthwith;request that name of one oflabor organizations be omitted from ballot,denied-Certification of Representa-tives.Mr. Jacob BlumandMr. Herbert Eby,for the Board.Semmes, Bowen cC Semmes, by Mr. Jesse N. Bowen,andMr.William D. MacMillan,of Baltimore, Md., for the respondent.Mr. John K. Keane,of Baltimore, Md., andMr. Patrick J. Taft,ofWashington, D. C., for the International.Mr. Frank J. Bender,of Baltimore, Md., andMr. Anthony. Wayne.Smith,ofWashington, D. C., for the United.Mr. Paul Hutchings,ofWashington, D. C., for the I. A. M.Mr. Harry E. S'elekman,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon charges duly filed on August 6, 1937, by the Committee forIndustrial Organization on behalf of United Bakery Workers Indus-8 N. L. R. B., No. 57.558 DECISIONS AND ORDERS559trialUnion Local No. 196, herein called the United, the NationalLabor Relations Board, herein called the Board, by Bennet SchaufHer,Regional Director for the Fifth Region (Baltimore, Maryland), is-sued its complaint dated September 29, 1937, against Ward BakingCompany, Baltimore, Maryland, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices, within the meaning of Section 8 (1) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The complaint and notice of hearing thereonwere duly served upon the respondent and the United.In respect to the unfair labor practices the complaint alleged insubstance that the respondent sponsored, dominated, and supporteda labor organization known as Bakery and Confectionery WorkersInternational Union of America, Local No. 68, herein called the In-ternational, and that the respondent by such acts and other acts hasinterfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act.On October 6, 1937, the respondent filed its answer to the com-plaint admitting its interstate activity, but denying all the allega-tions of unfair labor practices.On August 25, 1937, the International filed a petition with the sameRegional Director, alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On September 24, 1937, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, and Article II, Section 37 (b), of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, author-ized the Regional Director to conduct an investigation and providefor an appropriate hearing upon due notice, and ordered the pro-ceedings consolidated for purposes of hearing.Notices of the hear-ing on the petition were served upon the respondent, the United,and the International.Pursuant to the notices of hearing, a joint hearing on the com-plaint and the petition was held in Baltimore, Maryland, on Oc-tober 11 and 12, 1937, before D. Lacy McBryde, the Trial Examinerduly designated by the Board.The Board, the respondent, and theInternational were represented by counsel; the United, appeared byan official.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on all theissues was afforded to all the parties.At the commencement of thehearing, the International's motion to intervene in the complaintproceeding was granted by the Trial Examiner.At the conclusion 560NATIONAL LABOR RELATIONS BOARDof the Board's evidence, counsel for the Board moved that the plead-ings be conformed to the proof.The Trial Examiner granted thismotion.The respondent and the International moved that thecomplaint be dismissed.These motions were denied by the TrialExaminer in his Intermediate Report.Upon additional charges filed on December 23, 1937, by the Com-mittee for Industrial Organization on behalf of the United, theBoard by its Regional Director, issued its second complaint datedJanuary 13, 1938, against the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and Section2 (6) and (7) of the Act. In respect to the unfair labor practices,the complaint alleged in substance that the respondent had enteredinto a closed-shop contract with the International subsequent tothe hearing and before the issuance of a decision on the proceedingsinvolved in the complaint and the petition; that the respondententered into the contract for the purpose of intimidating, coercing,and, influencing its employees either to refrain from joining theUnited or to withdraw as members from that organization; that therespondent by such acts interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed to them underSection 7 of the Act.On January 20, 1938; the respondent filed an answer, admittingthe signing of the contract, but denying that this was an unfairlabor practice for the reason that the employees threatened to strikethe plant on November 13, 1937, unless such a contract was signed.On December 13, 1937, the Board issued an order consolidating thesecond complaint with the prior, petition and complaint.Pursuantto .the notice of hearing served upon the respondent and the United,a -hearing was held on January 24,. 1938, in Baltimore, Maryland,before Earl S. Bellman, the Trial Examiner duly designated by theBoard.The Board, and the respondent were represented by counsel.Full opportunity to be heard, to examine and cross-examine wit-nesses,,'and to introduce, evidence bearing on all the issues wasafforded all the parties. ,During the course of both of the hearings the Trial Examinersmade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminers and finds that no prejudicial errors were committed.Theirrulings are hereby affirmed.On March 23, 1938, the Trial Examiner, Earl S. Bellman, filed hisIntermediate Report finding that the respondent had engaged inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and Section 2 (6) and (7) of the Act. The respondent, DECISIONS AND ORDERS561the International Brotherhood of Teamsters and Chauffeurs, hereincalled the Teamsters Union, the International Union of OperatingEngineers, herein called the I. U. O. E., and the International Asso-ciation of Machinists, herein called the I. A. M., filed exceptions tothe Intermediate Report," which the Board has ' considered, and,except as indicated hereinafter, finds them to be without merit.The Trial Examiner, in his Intermediate ' Report, recommendedthat respondent notify each of its supervisory personnel -that'liewasto cease and desist-from membership in'any labor or ranizatiori ofjetted to this ruling on the ground that-it, interfered with the inter-nal affairs of their unions because sothe"of the supervisory'personnelwere eligible 'to. membership -ill their orgaliizations: 'We are of thbopinion that mere membership of supervisory employees in a labororganization' is' not objectionable' and does' not constitute'ail . iinfaitThe ruling of the' TrialExaminer is, therefore, hereby reversed.On April 7, 1938, the Inteiiiational`filed with the Board' a motiontowithdraw its petition for investigation amid ' certification;' statingthat conditions had changed substantially since August 25, 1937, sothat it was no longer necessary to invoke ,the provisions of Section9 (c) .On April 25, 1938, the United filed with the Board ,a, motionto expedite the election, stating that the motion of 'the, Internationalto withdraw its -petition should be denied, that a. question concerniingrepresentation of the employees of the respondent lad existed' sinceAugust 25, 1937, that this question should be decided as quickly aspossible, and that if the petition of the International-was withdrawn,the-United would file a petition on its own behalf.Accordnigh, themotion of, the International ;is hereby, denied.Pursuant to notice, a_hearuig was, held before the Board, 911 'June21, 1938, for the purposeI of oral argument.The' respondent, theInternational, the United,, and the I. A. M. were represented andparticipated therein.Upon the entire record in the three cases, the, Board makes thefollowing :"The Trial Examiner in his Intermediate Report recommendedthat the four closed-shopcontracts signed by the respondent with the I.A.M., the I.U. 0. E., the TeamstersUnion,and the International be set aside.Although the I. A.M., the I U: O. E., and theTeamsters Union were not Parties to the case and did not participate in the hearingsthey considemed themselves aggrieved by the recommendation of the Trial Examiner andrequested that they be allowed to file exceptions to the Intermediate Report. Such per-mission was granted.We have considered the exceptions and hereby reject the recom-mendation of the Trial Examinerin so far asit recommends that the contracts of theI.A. M., the I. U. 0. E, and the Teamsters Union be set asideThe disposition of thesecontracts will be discussed in Section III (B),infra. 562NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Ward Baking Company, is a wholly owned sub-sidiary ofWard Baking Corporation, a holding company whichcontrols 21 plants in the eastern, southern, and middle west portionsof the United States.Ward Baking Company operates 26 bread and14 cake ovens having a daily capacity of over 2,000,000 pounds ofbread and 900,000 cakes in the bakeries.The Baltimore plant, the one involved in these proceedings, isengaged in manufacturing and distributing bread, cakes, buns, androlls.It receives raw materials from sources outside Maryland andships its products to States other than Maryland.The distributionof bread and cakes is effected by trucks which deliver to retail gro-cery and delicafessen-stoi-es and directly to restaurants,, hospitals, andpublic institutions.In its answer and at the hearings the respondent conceded that itwas engaged in interstate commerce.II.THE ORGANIZATIONS INVOLVEDUnited Bakery Workers Local Industrial Union No. 196is a labororganization affiliated with the Committee for IndustrialOrganiza-tion, admitting to its membership inside productionand maintenanceemployees of the respondent, excluding supervisors, clerical and officeemployees, and outside employees.-Bakery and Confectionery Workers International Union of Amer-ica, Local No. 68, is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership production andmaintenance employees, excluding supervisors, and clericaland officeemployees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn 1933, the International secured a considerable number of theemployees of the respondent as members.However, the employeessoonleft the International, and it lapsed into complete inactivityuntil some time subsequent to the appearance of the United in theplant.In June 1937, the United began an organizing campaign and onJune 19, Frank Bender, the regional director for the Committee forIndustrial Organization, sent a letter to John Flanigan,general man-ager of the plant, stating that the United represented a majority of DECISIONS AND ORDERS563the employees of the respondent and requestinga conference to dis-cuss the possibility of arriving at a collective bargainingagreement.A conference was held on June 28, during the course of which Flani-gan asserted he had no authority to negotiate such an agreement aswas desired by the United and suggested that the Unitedsubmit acopy of its demands for the approval of the New Yorkoffice.After a lapse of some time, Bender sent a second letter datedJuly 24, requesting that Flanigan arrange for the presence of Jack-son, the generalsalesmanager of the respondent,at a conferencewith United officials.On July 28, another meeting took place and was attended byJackson, Clyde Mayer, the district manager, and Flanigan, for therespondent, and by Bender, Robert Glenn, a field representative ofthe Committee for Industrial Organization, and Ernest Drohan, pres-ident of the United.At this conference Bender stated that theUnited represented a majority of the employees and desired to dis-cuss a collective bargaining agreement with the respondent.Thereis some dispute as to the exact nature of certain statements made byJackson.Bender and Drohan testified that Jackson requested theUnited to withdraw from the plant in favor of the International andthat he stated that the International was the proper and better unionbecause of its longer history in the baking industry.Flanigan andMayer denied that Jackson requested the withdrawal of the United,but Flanigan admitted that Jackson said he was desirous of obtain-ing the union he thought best for the respondent's employees.Aftersome further discussion Jackson agreed to take a typewritten listof the members of the United and a proposed agreement of theUnited to the New York office.On August 6, the United filed charges that the respondent wasinterfering with, restraining, and coercing its employeesin the exer-cise of their rights guaranteed in Section 7 of the Act.On August11 another conference was held, at which officials of the respondenturged that the United withdraw its charges and participate in anelection.The United refused to take part in any election until adecision was issued by the Board on the charges filed by it.It appears that shortly after the United began to organize, super-visory officials of the respondent began actively to interfere with itsorganizational activities and to give aid and support to the Inter-national.These efforts of the supervisory officials increased after thenegotiations on July 28.Numerous witnesses testified as to such ac-tivities on the part of Charles Fuchs, Glenn Strachan, and JackKelly, who, as shown herein, are clearly supervisoryofficials.John Gibson, a scaler in the cake department, testified that inJune he was informed by Fuchs that he had orders to discharge any-117213-33-vol. 8-37 564NATIONAL LABOR RELATIONS BOARDbody distributing cards of the United, and that on August 19 Fuchsasked him to allow Milton Michael, Fuchs' nephew, to sign him intothe International.Frank Fowler, a greaser in the same department,stated that during the first week in June Fuchs instructed him notto join any union, and that about the middle of August Fuchs in-formed him that the International was the best union and that some-one would see him with reference to signing an International card.The following morning Michael requested him to join the Inter-national.Fuchs denied that he made the statements attributed tohim, but he conceded that on one occasion he stated to three employeesthat if he was compelled to join either union, he would choose theInternational on account of its reputation. In view of the numberof witnesses giving similar testimony with reference to Fuchs' activi-ties and of his own admission that he preferred the International tothe United, we see no reason for discrediting this evidence.John Breivogel, a bread wrapper, stated that early in June hissupervisor, Glenn Strachan, had, in denying his request for a promo.tion, informed him that this would not be possible unless he joinedthe International.Albert Fountain, a bench worker, testified thatStrachan prevented him from speaking on behalf of the United, al-though he did not interfere with the International in the plant.Several witnesses, in testifying about the activity of Jack Kelly, thechief engineer, in promoting the International in the plant, statedthat he notified them that he had application cards for anybody whodesired them.Robert Varnedoe, a set-up man, said that he was in-formed by Kelly that if the United won out, the respondent wouldpostpone making any agreement until its members became dissatis-fied and joined the International.Kelly denied that he made thesestatements and said that he was referring to his own application cardwhen speaking to the employees. The evidence as a whole, however,refutes Kelly's denial and explanation.The respondent and the International contended that Fuchs,Strachan, and Kelly "were not supervisory employees because they hadno power to hire and discharge, and that since these men were eithermembers or eligible to membership in the International, they werefostering their own organization without any authority from therespondent.They alleged that the acts of these employees could notbind the respondent.An examination of the record clearly establishes the supervisorystatus of these men, even though they may not have the power to hireand discharge.Charles Fuchs is an assistant foreman in charge ofthe night shift.According to his testimony his duties are to "overseethe whole place and see that things run as they should run, from thethird floor down into the basement, outside of the shipping depart- DECISIONS AND ORDERS565ment."Fuchs gives orders to the employees under his supervision,and during the foreman's absence he assumes his position.Jack Kelly is the chief engineer in charge of the engineers and fire-men.Although he does not have the power to hire and discharge,Kelly stated that the respondent followed his recommendations andthat four employees had been dismissed pursuant to his suggestions.Glenn Strachan is an assistant foreman at the plant.At the timehe had the conversation with Breivogel, Strachan's foreman was awayon a vacation.During his absence Strachan had been ordered toinstall a new shift and given the authority to transfer any men hedesired.We are of the opinion, moreover, that the respondentis not re-lieved from responsibility for the union activity of its supervisoryemployees by virtue of, membership of such employees in a labororganization.A corporate employer in its relations to its ordinaryemployees necessarily acts through and must be held responsible forthe acts of its supervisory employees.Where such employees activelyinterfere with one labor organization and promote another, the em-ployer itself must be deemed to have engaged in such interferenceand promotion.We find, therefore, that the respondent, by the acts of its super-visory employees above set forth, has intimidated, restrained, andcoerced its employees in the exercise of their rightsguaranteed tothem in Section 7 of the Act.B. The closed-shop contractsOn October 25, 1937, the respondent orally agreed toincreasethe wages of its truck drivers.Thereafter, on November 10, certainof the other employees informed Frank Ellis, International organizer,that they would strike unless the respondent gave them similar wageincreases and shorter hours.Ellis then arranged a conference withFlanigan, the general plant manager, at which the strike threat wasrepeated.Flanigan persuaded the employees to postpone any definiteaction until after another conference on November 13.On the evening of November 13, about 120 employees of the re-spondent gathered in the American Federation of Labor hall.Mayerand Flanigan represented the respondent.Mayer addressed the men,told them that certain proceedings were pending before the Board,and asked that they postpone any action until the Board issuedits' decision.A vote was taken, and the employees decided to strikethe following morning if they were not granted their demands.Mayer called the president of the respondent in New York, andthe vice. president in Chicago, but bothwere out.He then calledthe generalsalesmanager inBoston and was told by him to come 566NATIONALLABOR RELATIONS BOARDto terms with the men. Thereafter, the president gave him the sameinstructions.Mayer agreed to a general wage increase of $3 perweek, which was to be retroactive from October 25, and to a reduc-tion in the hours.The parties continued to negotiate until December 8, 1937, atwhich time the respondent signed closed-shop contracts with locals ofthe I. A. M., the Teamsters Union, the I. U. O. E., and the Interna-tional.2The record is somewhat vague as to the circumstances sur-rounding the appearance of the I. A. M., the Teamsters Union, andthe I. U. O. E., and the part they played in the negotiations. In therepresentationproceeding at the first hearing the Internationalclaimed to represent all the employees covered by these contracts.However, Flanigan testified at the second hearing that during thenegotiations he was informed by the various officials of the differentunions that it was customary to sign separate agreements with theindividual unions.The I. A. M., the I. U. O. E., and the Teamsters Union were notserved with notice and did not appear or participate in either hear-ing before the Trial Examiners.Nor does the evidence disclose thatthe activities of the supervisory employees discussed above were inaid and support of these labor organizations.Under the circum-stances,we shall not here pass upon the validity or effect of theclosed-shop contracts with these three unions.The issue remains,however, as to the validity of the closed-shop contract between theInternational and the respondent.The respondent contends that the International represented a ma-jority of the production and maintenance employees at the time theclosed-shop agreement was signed.Flanigan testified that about themiddle of September the International submitted to him a petitionsigned by 197 employees of the approximately 220 employees in therespondent's plant and that he spent 21/2 days asking each personwhose name appeared on the petition whether it was his signaturewhich was on the petition and whether he desired the Internationalto act as his bargaining representative.This petition, circulatedamong the employees in the plant during the latter part of August,designated the International as bargaining agent and stated that itrevoked all prior authorizations. It is to be noted in this connectionthat the United during the meeting on July 28 submitted to therespondent a typewritten list of its members and that the respond-ent agreed to "check it."However, the record does not disclose that2Although the contracts with the I. A. M. and the I. U. O. E. are dated December 15,1937, and that with the Teamsters Union is dated October 25, 1937,counsel for the re-spondent stated they were all signed on December 8, 1937, in the presence of officials ofall four unions. DECISIONS AND ORDERS567such action was taken.A comparison of thenames appearing onthe United membership list and those on the International's peti-tion reveals a duplicationof 76 names.This petition, furthermore,was signed after the supervisory officials of the respondent gaveactive aid and support to the International. It is clear, therefore,that at the time the closed-shop agreementwas signedthe Interna-tional as a bargaining representative was not the free and uncoercedchoice of a majority of the productionand maintenance employeesof the respondent.The closed-shop contract is, therefore, null andvoid, and the action of the respondent in signing it under the cir-cumstances here presented clearly constitutes an unfair labor practicewithin the meaning of Section 7 of the Act.The respondent seeks to defend the -signing of the closed-shopagreement on the ground that it was forced to do so by threat of astrike in the plant.It is not necessary to determine herein whetheror not such a threat actually existed. It is clear that theimminenceof a strike does not justify the respondent in engaging in an unfairlabor practice.8Counsel for the respondent and the International stated at the oralargument before the Board that the closed-shop contract had beenrescinded.These statements are the only evidence relative toa rescis-sion of the contract.Moreover, a mererescissionwould not neces-sarily correct the harmful effects resulting from the respondent'sunfair labor practices.We shall, therefore, incorporate in our orderthe usual provisions designed to remedy such unfair labor practices.Despite the fact that the respondent and its supervisory employeesmust have known that the International did not represent a free anduncoerced majority of the employees of respondent at the time thatthe closed-shop contract was signed, the supervisory employees seizedupon it as another means to promote the membership of the Inter-national and to intimidate and coerce the employees of the respondent.The contract contained the provision that all employees had to jointhe International within 30 days from the date it was signed.OnDecember 9, George Whittingham, the general foreman, informedCharles Gosnell that he would have to sign with the Internationalif he wanted to work at the plant because a closed-shop contract hadbeen signed with that organization the night before.On December17,Kelly told Varnedoe that if he did not join the International byJanuary 15, 1938, he would be dismissed.On December 28, Fountainwas warned by Strachan that if he did not join the International byJanuary 15, 1938, a new man would take his place.Other employeesof the respondent also testified they had receivedsimilarwarnings.8 SeeNational Labor Relations Board v.StarPublishing Company,9th Cir., 97 F. (2nd)485, decided June 14, 1938. 568NATIONAL LABOR RELATIONS BOARDAnother provision of the contract allowed Ellis access to thepremises of the plant merely upon reporting to the front office.Onpay days Ellis would sit on a desk near the cashier's cage, collect duesfor the International, and talk to the employees after they receivedtheir wages.We find, therefore, that the respondent, by signing and attemptingto enforce the closed-shop agreement with the International and bythe other acts above set forth, has interfered with, restrained, andcoerced its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively, through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, commerce, transportation, and communication amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE QUESTION CONCERNING REPRESENTATIONThe respondent refused to recognize the United as bargaining agentduring the conferences held in June, July, and August, 1937, describedin Section III above.The International notified Flanigan of itsclaim to represent a majority of the employees in July 1937.Therespondent entered into negotiations with the International - afterNovember 13, and signed a closed-shop contract with it on December8, 1937.We have found that on December 8 the International didnot represent a free and uncoerced choice of the majority of the em-ployees and that the closed-shop contract is null and void.Bothlabor organizations now desire an immediate election to determine abargaining representative.We find that a question has arisen concerning representation ofemployees of the respondent.VI.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and DECISIONS AND ORDERS569tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII. THE APPROPRIATE UNITThe International alleged in its petition that the appropriate unitshould consist of the inside and outside production and maintenanceemployees, including watchmen, but excluding supervisors and theclerical and office force. , At the hearing the International contendedthat the truck drivers should be included in the bargaining unit.The United argued that the drivers should be excluded on theground that they were members of the Teamsters Union. Bothparties stipulated that foremen, clerical and office workers, and otheremployees in a supervisory capacity should be excluded.At the oral argument before the Board both the United and theInternational stated they were willing to exclude machinists, fire-men and engineers, and outside employees from the bargaining unit.However, they disagreed as to what supervisory employees should beexcluded.We have held in our previous decisions that supervisory-employees should be excluded from the bargaining unit if a par-ticipating labor organization objects to their inclusion.However,the record here does not show clearly what employees are withinthis category.Accordingly, if either labor organization objects toany individual participating in the election on the ground that theemployee is a supervisory employee, the ballot of that employee willbe segregated as a challenged ballot.Further, if the outcome of theelection is dependent upon our determination of these votes, we shallprior to any certification conduct a further investigation as to theactual status of such employees.We find that the inside production and maintenance employeesof the respondent, excluding supervisory employees, clerical and officeworkers, machinists, engineers and firemen, and all outside employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the respondent thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VIII. THE DETERMINATION OF REPRESENTATIVESAt the hearing the United submitted 140 application cards, mostof which were signed during June and July. The Internationalintroduced no cards at the hearing but requested that the record beleft open so that it could later submit them. It subsequently filedwith the Board 150 cards, 7 of which were signed by members of theI.A. M. A comparison of the cards of the United and the International 570NATIONAL LABOR RELATIONS BOARDreveals that the names of 93 employees appear as members in bothorganizations.It is clear, therefore, that neither organization hasestablished a clear and undisputed claim to represent a majority ofthe employees in the appropriate unit.We believe that, under thesecircumstances, the question concerning representation can best beresolved by the holding of an election by secret ballot.Those em-ployees in the appropriate unit who were on the pay roll of therespondent immediately preceding the date of the second hearingon January 24, 1938, excluding those who have since quit or beendischarged for cause, shall be eligible to vote.The United, in its motion to expedite the proceedings filed withthe Board, requested that the Board omit the name of the Interna-tional from the ballot.This request is hereby denied.Where the respondent is found to have interfered with, restrained,and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act, we have ordinarily postponed the election untilsufficient time has elapsed for compliance with the Board's orderrelative to such activities and for the dissipation of the effects ofsuch unfair labor practices.However, all parties have here requestedthe Board to order an election forthwith, and we shall grant thisrequest.Upon the basis of the above findings of fact and upon the recordin all three cases, the Board makes the following :CONCLUSIONS OF LAW1.United Bakery Workers Local Industrial Union No. 196, andBakery and Confectionery Workers International Union of America,Local No. 68, are labor organizations within the meaning of Section2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.A question affecting commerce has arisen concerning the repre-sentation of the employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.5.The inside production and maintenance employees of the re-spondent, excluding supervisory employees, clerical and office work-ers,machinists, engineers and firemen, and all outside employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act. DECISIONSAND ORDERSORDER571Upon the basis of the above findings of fact andconclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that the re-spondent,Ward Baking Company, Baltimore, Maryland,its officers,.agents, successors, and assigns, shall:1.Cease and desist from :(a)Urging, pursuading, warning, or coercing its employees to jointheBakery and ConfectioneryWorkers International Union ofAmerica, Local No. 68, or any other labor organization, or threaten-ing them with discharge if they fail to join such labor organization;(b)Giving effect to its December 8, 1937, closed-shopcontractwith Bakery and Confectionery Workers International Union ofAmerica, Local No. 68;(c)Recognizing Bakery and Confectionery WorkersInternationalUnion of America, Local No.68, asthe exclusiverepresentative ofits employees unless and until said labor organizationis certified assuch by the Board;(d) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post notices to its employees in conspicuous placesthroughout its plant and maintain such notices fora period of atleast thirty (30) consecutive days from the date of posting, stating(1) that the respondent will cease and desist in the manner afore-said; (2) that the respondent's employees are free to join or assistany labor organization for the purposes of collective bargaining withthe respondent; and (3) that in order to secure or continue his em-ployment in the plant, a person need not become or remain a member oftheBakery and ConfectioneryWorkers InternationalUnion ofAmerica, Local No. 68;(b)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days of this order what steps the respondent hastaken to comply herewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 572NATIONAL LABOR RELATIONS BOARDtions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for_ the purposes of collective bargainingwithWard Baking Company, Baltimore, Maryland, an election bysecret ballot shall be conducted within twenty (20) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the inside pro-duction and maintenance employees of the respondent employed dur-ing the pay-roll period immediately preceding the date of the secondhearing on January 24, 1938, excluding supervisory employees, cler-ical and office workers, machinists, engineers and firemen, all outsideemployees, and those who have since quit or been discharged forcause, to determine whether they desire to be represented by UnitedBakery Workers Local Industrial Union No. 196, or by Bakery andConfectioneryWorkers International Union of America, Local No.68, for the purposes of collective bargaining, or by neither.[SAME TITLECERTIFICATION OF REPRESENTATIVESAugust 09, 1938On July 23, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order, and Direction of Election in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot be held among the inside production andmaintenance employees of Ward Baking Company, Baltimore, Mary-land, employed during the pay-roll period immediately preceding thedate of the second hearing on January 24, 1938, excluding super-visory employees, clerical and office workers, machinists, engineersand firemen, all outside employees, and those who had since quit orbeen discharged for cause, to determine whether they desired to berepresented by United Bakery Workers Local Industrial Union No.196, or by Bakery and Confectionery Workers International Unionof America, Local No. 68, for the purposes of collective bargaining,or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on August 4, 1938, under the direction and supervision of theActing Regional Director for the Fifth Region (Baltimore, Mary-land).Full opportunity was accorded all the parties to the investi- DECISIONS AND ORDERS573gation to participate in the conduct of the secret ballot and to makechallenges.Thereafter, the said Acting Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued and dulyserved upon the parties an Intermediate Report on the election.Noobjections or exceptions to the Intermediate Report have been filedby any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total number eligible to vote--------------------------------160Total number of ballots cast--------------------------------157Total number of ballots cast in favor of Bakery and Confec-tioneryWorkers International Union of America,Local Nu.68-------------------------------------------------------91Total number of ballots in favor of-United Bakery WorkersLocal Industrial Union No. 196----------------------------58Total number of challenged ballots---------------------------7Total number of ballots cast for neither union----------------1Total number of blank ballots------------------------------0Total number of void ballots--------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Bakery and Confectionery WorkersInternational Union of America, Local No. 68, has been designatedand selected by a majority of the inside,,production and-maintenanceemployees of Ward Baking Company, Baltimore, Maryland, exclud-ing supervisory employees, clerical and office workers, machinists,engineers and firemen, and all outside employees, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the National Labor Relations Act, Bakery and Con-fectioneryWorkers International Uniori of America, Local No. 68, isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.Mr. EDwIN S. SMITH took no part in the consideration of the aboveCertification of Representatives.8 N. L. R. B., No. 57a.